Citation Nr: 1534085	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  15-15 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to August 1955.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran's hearing loss has never manifested as more than an average threshold of 71.25 decibels (dB) for the right ear and 67.5 dB for the left ear, for puretone frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz) with speech discrimination of no less than 80 percent for each ear.  


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.85 Diagnostic Code 6100 (2014).  
,

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that his hearing loss disability warrants a rating higher than that assigned by the RO.  In his November 2014 Notice of Disagreement, he reported difficulty hearing his spouse, children, and grandchildren, and stated that his continual requests for people to repeat what they say causes stress in the relationships.  In his May 2015 Substantive Appeal, the Veteran asserted that the test data upon which his hearing loss has been rated does not tell the whole story.  He reported that he has difficulty hearing and comprehending what people say and his spouse gets annoyed because she has to repeat herself.  He reported that his hearing aids are not much help in noisy environments because they amplify unwanted background noise.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

Ratings for hearing loss disability are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level, in dB as measured by pure tone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 Hz.  38 C.F.R. § 4.85, Diagnostic Code 6100.  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC).  Id.  To evaluate the degree of disability from defective hearing, the rating schedule requires assignment of a Roman numeral designation, ranging from I to XI.  Other than exceptional cases, VA arrives at the proper designation by mechanical application of Table VI, which determines the designation based on results of standard test parameters.  Id.  Table VII is then applied to arrive at a rating based upon the respective Roman numeral designations for each ear.  Id.

Exceptional patterns of hearing impairment allow for assignment of the Roman numeral designation through the use of Table VI or an alternate table, Table VIA, whichever is more beneficial to the Veteran.  38 C.F.R. § 4.86.  This applies to two patterns.  In both patterns each ear will be evaluated separately.  Id.  The first pattern is where the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 dB or more.  38 C.F.R. § 4.86(a).  The second pattern is where the pure tone threshold is 30 dB or less at 1000 Hz and 70 dB or more at 2000 Hz.  Id.  If the second pattern exists, the Roman numeral will be elevated to the next higher numeral.  Id.  As the evidence described below shows, neither of the patterns are present in this case.  In describing the evidence the Board refers to the frequencies of 1000 Hz, 2000 Hz, 3000 Hz, and 4000 Hz, as the frequencies of interest.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Of record are VA audiology consult reports from July 2007 and from January 2012.  The 2007 report notes speech recognition of 88 percent for the right ear and 80 percent for the left ear.  The 2012 report notes speech recognition of 76 percent for both ears.  Neither report specifies puretone frequency thresholds in dB.  They are thus not appropriate for rating purposes.

VA afforded the Veteran a compensation and pension (C&P) examination of his hearing in September 2014.  Puretone thresholds, in dB, at 1000, 2000, 3000, and 4000 Hz. were 45, 60, 85, and 95 for the right ear, respectively, for an average of 71.25.  At those same respective frequencies, Puretone thresholds, in dB, for the left ear were 40, 65, 80, and 85 for the left ear, for an average of 67.5.  Speech discrimination was 80 percent for each ear.  The examiner explained that the initial speech recognition scores was 74 percent in the right ear and 80 percent in the left ear but a modified performance intensity function was obtained and the best performance was then 80 percent in each ear.  

The Veteran does not have an exceptional pattern of hearing impairment as defined at 38 C.F.R. § 4.86.  Application of Table VI to these results yields assignments of Roman numeral IV for each ear.  Application of Table VII yields a 10 percent disability rating.  It is noted that even using the initial speech discrimination scores of 74 percent for the right ear and 80 percent for the left ear, the Roman numeral assignment changes to V for the right ear but the rating under Table VII remains unchanged at 10 percent.  

The examiner noted the Veteran's report of the impact of his hearing loss on the ordinary conditions of daily life was that he must ask for repetition when he does not hear a message the first time around and he has the most difficulty when in a noisy environment or if the speaker has an accent.  

These results show that the criteria for a higher rating are not approximated in this case.  The Board concludes that the preponderance of the evidence is against granting a schedular rating higher than 10 percent for any period on appeal  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2014).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Also considered by the Board is whether the collective effect of his other service connected disability warrants referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  

Here, the Veteran has two service-connected disabilities - hearing loss and tinnitus.  The evidence does not show that these disabilities have a collective effect that makes his hearing loss disability picture an exceptional one.  Rather, he is appropriately compensated for the functional loss due to each disability.  

The Board has considered the Veteran's assertions that the data upon which the schedular rating is based does not tell the whole story.  His reports of difficulty hearing speech and difficulty hearing in noisy environments however do not make his hearing loss picture an exceptional or unusual one.  Rather, his ability to hear and to discriminate speech is precisely what the schedular criteria accounts for.  That the hearing aids do not perform satisfactorily because of background noise amplification does not mean that the rating criteria fails to account for his symptoms, it means that the corrective measures are perhaps not optimal.  The schedule also provides for ratings higher than what the Veteran has been assigned for symptoms more severe than he has had at any time on appeal.  The level of his disability is therefore contemplated by the schedular criteria.  

Even if the Board were to accept his argument as one that the testing in a sound controlled environment does not account for his difficulty hearing in a noisy environment, this would only move the Board to analyze the case under the second Thun element.  But that element is not met.  There is no indication that his hearing loss disability results in marked interference in employment, has resulted in any hospitalizations, or that there is any factor similar to these present in this case.  

For these reasons, the Board declines to remand this case for referral for extraschedular consideration.  

In summary, the preponderance of evidence is against granting a higher rating for the Veteran's hearing loss disability or referring the case for extraschedular consideration for any period on appeal.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  In this case, VA did not provide notice prior to the initial adjudication or any separate notice letter.  However, this has not resulted in prejudice to the Veteran.  He has demonstrated actual knowledge as to how disability ratings are assigned.  This is demonstrated by his statement in the Substantive Appeal where he contended that the data upon which his hearing loss has been rated does not address his disability.  Following his Notice of Disagreement with the rating assigned, the RO provided a Statement of the Case in March 2015 that informed the Veteran as to how his disability was rated and included the text of § 3.159, thus informing him of VA's duties to assist him in obtaining evidence.  In short, the notice defect has not prejudiced the Veteran in this case and remanding the case to provide notice at this point would serve no useful purpose.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file and VA provided an adequate examination in September 2014.  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


ORDER

An initial disability rating greater than 10 percent for bilateral hearing loss is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


